Citation Nr: 1527235	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an urinary disorder. 

2.  Entitlement to service connection for a low back disability on a direct and secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for a urinary disorder and a low back disorder.  

The Veteran appeared before the undersigned at a Travel Board hearing in May 2013.  A transcript of that hearing is of record.  At the Board hearing, the Veteran submitted additional evidence in support of his claims along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  The Veteran submitted an additional waiver of initial consideration of evidence by the AOJ in September 2014.   

In an April 2014 decision, the Board denied entitlement to service connection for an urinary disorder.  The Veteran appealed the denial of service connection for an urinary disorder to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, VA and the Veteran filed a joint motion for remand of the case.  The parties moved for the April 2014 Board decision denying service connection for an urinary disorder to be vacated, and that issue remanded for additional action.  The Court issued a November 2014 order granting the joint motion.  

In April 2014, the issue of service connection for a low back disability was remanded for additional development.  The Board finds that the AOJ did not comply with the mandates of the Board remand and the issue of service connection for a low back disability on a secondary basis is discussed in the remand portion of the decision below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for urinary disorder and service connection for a low back disability on a secondary basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was treated for low back pain in active service on five occasions, muscle strain and contusion to the sacral region were diagnosed, and upon separation examination in April 1992, the Veteran denied having recurrent back pain and examination of the spine was normal.    

2.  The Veteran did not have continuous low back symptoms since service separation, the current low back disability did not manifest to a degree of 10 percent within a year of service separation, and degenerative joint disease and disc disease of the lumbar spine were first detected by x-ray examination in 2014.   

3.  The evidence of record makes it less likely than not that the Veteran's current low back disability diagnosed as lumbosacral strain and degenerative joint disease and disc disease of the lumbar spine is related to disease or injury or other event in active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability to include lumbosacral strain and degenerative joint disease and disc disease of the lumbar spine on a direct basis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in November 2006 and February 2007, prior to the initial adjudication of the claim, and in January 2012.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records dated from 1993 to 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

VA provided examinations in 2008 and 2014 to obtain medical evidence as to the nature and likely etiology of the claimed low back disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examination reports are accurate and fully descriptive, and provide medical opinions as to whether the current low back disability is related to injury or event in active service.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the May 2013 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

2.  Service Connection Legal Authority

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

3.  Analysis: Service Connection for a Low Back Disability. 

The Veteran contends that he has had back pain since active service.  See the May 2014 VA examination report.   There is evidence of a current low back disability.  A May 2014 VA examination report shows diagnoses of low back strain and mild degenerative joint disease and disc disease of the lumbosacral spine.    

The Board finds that the weight of the competent and credible evidence shows that the current low back disability is not related to injury or event in active service.  Service treatment records show that upon enlistment examination in December 1987, the Veteran denied having recurrent back pain and physical examination of the spine was normal.  An April 1988 emergency room record indicates that the Veteran sought treatment for low back pain.  The Veteran indicated that he did not have an injury but the pain began when he was playing basketball.  Physical examination revealed no swelling, tenderness, or spasm.  The impression was back muscle strain.  Motrin was prescribed.  

A December 1989 service treatment record indicates that the Veteran had complaints of lower back discomfort.  He denied trauma and reported that he had been lifting heavy weights.  The assessment was muscle strain and he was given Motrin.  A February 1990 service treatment record indicates that the Veteran reported having lower back pain with a strained leg.  He reported that he strained his back when lifting boxes and he pulled a muscle when doing physical training.  Physical examination revealed painful range of motion of the back.  The assessment was rule out sore back.  The Veteran was given aspirin.  A December 1991 examination upon return from southwest Asia revealed a contusion to the sacral region.  An April 1992 separation examination report indicates that the Veteran denied having recurrent back pain.  Physical examination of the spine was normal.  The Veteran separated from active service in May 1992.   

There is no competent evidence of a diagnosis of a chronic lumbar spine disability such as arthritis within one year of service separation.  The evidence of record shows that the lumbar spine degenerative joint disease was first detected by x-ray examination in May 2014, over 20 years after service separation.  Thus, service connection on a presumptive basis for a chronic disease pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

The Board also finds that service connection pursuant to 38 C.F.R. § 3.303(b), based upon continuity of symptomatology, is not warranted.  As noted above, the Veteran experienced back pain in active service on five occasions in April 1988, June 1988, December 1989, February 1990, and December 1991, and back muscle strain, muscle strain, sore back, and contusion were assessed.  However, it is not shown that the disorders were chronic in service.  The health care providers in service did not characterize the back symptoms or diagnoses as chronic.  The April 1992 separation examination report indicates that the Veteran denied having recurrent back pain upon separation examination.  Examination of the spine was normal.  

The Board finds that the weight of the evidence shows that the Veteran did not experience continuous symptoms of a low back disability since service separation.  As noted, the Veteran denied having back pain upon separation examination in May 1992 and examination of the spine was normal.  The medical evidence of record dated in the 1990's including VA treatment records does not document symptoms of back pain or other back symptoms.  The first indication in the record of back pain symptoms is in September 1999, when the Veteran first filed a service connection claim for "back pains."  A September 2008 VA treatment record notes that the Veteran reported having "intermittent" low back pain for years.  See also the May 2009 Gulf War Registry examination report.  

The May 2014 VA examination report indicates that the Veteran reported having back pain in the lower back starting in 1988.  He reported having back issues in the service and he was seen and given pain medications.  The Board notes that the Veteran is competent to report observable symptoms such as back pain.  However, the Board finds that the Veteran's statements alone are not sufficient to establish continuous back pain since service separation.  The Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning experiencing back pain since 1988 are not supported by the evidence of record.  As noted, the service treatment records show that the Veteran sought medical treatment several times in service for back pain but he denied having recurrent back pain upon service separation examination in April 1992 and examination of the spine was normal.  The record shows that the Veteran did not report having back pain after service until September 1999, when he filed a claim for compensation.  The first time he has alleged back pain since active service was upon VA examination in May 2014.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, while the Veteran has reported experiencing recurrent symptoms since active service, the Board finds that such statements have limited credibility and limited probative value because these statements were first made 20 years after service and were made at the VA examination which was scheduled in connection with the Veteran's claim for compensation.  The Veteran's allegation of recurrent symptoms is not supported by or documented in the post-service treatment records.  As discussed above, review of the record shows that the first report of the symptoms of the low back disability was made in 1999, several years after service separation.  The post-service medical evidence does not document recurrent symptoms upon service separation examination or since service separation.  The post service medical evidence first documents complaints of intermittent back pain in 2008.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have recurrent symptoms since service separation until 1999.  

The Board finds the weight of the competent and credible evidence shows that the current lumbar spine disability did not manifest in service, first manifested over 20 years after active service, and is not related to active service.  The evidence of record shows that lumbosacral strain was diagnosed in 2008 and lumbar spine degenerative joint disease and disc disease were first diagnosed upon x-ray examination in 2014.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is competent and credible evidence that establishes that the current lumbar spine disability is not related to the treatment in service or to any other event in service.  The Veteran was afforded a VA examination of the low back in July 2008.  The examiner indicated that the Veteran did not have a back disorder upon separation examination.  The examiner further noted that the one or two instances of back pain in service during the Veteran's military days was not enough to account for his current low back pain, which the examiner noted by history became a problem for the Veteran in the last five years or so. The examiner noted that the current low back pain may be caused by degenerative disease of the lumbosacral spine but without plain films from a few years ago, the examiner was unable to make this diagnosis.  The diagnosis was low back pain, not incapacitating and of no relationship to military service and presumably due to degenerative disease of the lumbosacral spine.  

The Veteran was afforded additional VA examination in May 2014.  As noted, the Veteran reported having pain in the lower back starting in 1988.  He stated that during his military career, he went up and down vehicles and drove numerous hours.  He reported that he had back issues in the service and he was seen and given pain medications.  The Veteran stated that at this time, he had back pain when he bends over or sits for a long period of time.  He was not getting any specific treatment at this time but would come to the VA if the pain was hurting him.  The diagnosis was lumbosacral strain and mild degenerative joint disease of the lumbar spine.  

The VA examiner opined that it was less likely than not (less than 50 percent probability) that the low back disability was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran had a back strain in 1988 and there was no evidence that the condition persisted.  The VA examiner further noted that on leaving service, the Veteran did not have any significant treatment for a back condition, and for a number of years, he has worked in security for the federal government without any problem.  The VA examiner noted that X-ray examination of the back on January 10, 2008 was normal and the VA examination in July 2008 revealed a benign back and it was not connected to service.  The VA examiner indicated that the current examination and x-ray examination revealed moderate low back problems consistent with age.  

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the VA medical opinions have great probative weight. 

There is no competent medical evidence of record indicating that the current low back disability is related to injury or other event in active service.  The record contains many medical treatment and medical examination notations regarding treatment for low back pain and at no time did a physician or other medical professional express an opinion regarding a link between these current low back disability and any injury or event in active service.

The Veteran himself has related his current low back disability to the symptoms and injuries in active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of lumbar spine degenerative joint disease or disc disease or lumbosacral strain falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology. 

Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disability to include lumbosacral strain and degenerative joint disease and disc disease of the lumbar spine on a direct and presumptive basis, and the claim is denied.


ORDER

Service connection for a low back disability to include lumbosacral strain and degenerative joint disease and disc disease of the lumbar spine on a direct and presumptive basis is denied.


REMAND

As noted in the introduction, in November 2014, VA and the Veteran filed a joint motion for remand.  The parties moved for the April 2014 Board decision denying service connection for an urinary disorder to be vacated on the basis that the examination was inadequate.  The parties agreed that the 2008 VA examination was inadequate because it was based on an inaccurate factual premise.  The joint motion for remand noted that the 2008 VA medical examiner stated that Veteran had blood in his urine in service (hematuria), but not subsequently, and that this means that it was unlikely that any condition in service resulted in Veteran's urethral stricture.  However, the parties noted that the record clearly demonstrates that Veteran had blood in his urine subsequent to service, and that the Board even conceded this point.  The parties indicated that as the examiner made the purported lack of a continuity of post-service hematuria as a central part of his rationale, the opinion was based on an inaccurate factual premise. 

The parties also agreed that the 2008 VA examination was inadequate because it was not based on the entire record and contained an inadequate rationale.  Specifically, the parties noted that the record indicated that Veteran also had symptoms of frequent and painful urination during service and after service.  However, the examiner did not consider or discuss this evidence.  The parties found that this lack of discussion regarding these other symptoms is problematic from a rationale standpoint given that these are urinary tract symptoms which span the time period from service until after service, and yet, the 2008 VA examiner does not address them.  The parties concluded that the Veteran was not afforded an adequate medical examination and that the Board rendered its decision based upon the findings of an inadequate examination and medical opinion.  Thus, a vacatur and remand to the Board for a new examination are warranted.  See also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  When the VA endeavors to provide a claimant with a medical opinion, it must ensure that the opinion is adequate.  38 USC § 5103A.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In light of the above, the Board finds that a remand is required to obtain an adequate examination and medical opinion in this matter.  

Regarding the issue of service connection for a low back disability as secondary to the service-connected left ankle and knee disabilities, in April 2014, this issue was remanded for additional development, specifically for a medical opinion and examination to determine whether the claimed low back disability was caused or aggravated by the service-connected left ankle and knee disabilities.  The Board finds that the AOJ did not comply with the mandates of the Board remand.  The Veteran was afforded a VA examination of the low back in May 2014.  The VA examiner opined that it was less likely than not that the low back disability was caused by the service-connected disabilities.  However, the VA examiner's rationale appears at odds with this conclusion; the VA examiner indicated that the left ankle and knee disabilities did impose stress on the back.  The VA examiner also did not address aggravation.  Thus, the Board finds that a remand for an addendum VA medical opinion is necessary to obtain clarification of the medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the current urinary disorder.  The claims folder must be made available to the examiner for review in connection with the examination.  All clinical findings should be reported in detail. 

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current urinary disorder had its onset during service or is otherwise due to or related to injury, symptoms, or other event of the Veteran's period of active service.  

Attention is invited to the lay and medical evidence of record which shows that the Veteran had symptoms of frequent and painful urination during service and symptoms of blood in his urine subsequent to service.  The Veteran asserts that he had blood in his urine and kidney stones in active duty, he undergoes treatment of the ureter each year, and he has frequent and painful urination, and flow problems.  See the Board Hearing Transcript, dated in May 2013, pages 3-7.  

The service treatment records show that the Veteran had hematuria while serving in Saudi Arabia and a report of frequent and painful urination in December 1991 after he returned from Saudi Arabia.  A January 1992 separation report of medical history indicates that the Veteran reported having blood in his urine or kidney stone.  He denied having frequent and painful urination.  The examiner noted that the Veteran had blood in his urine while in Saudi Arabia and it cleared with an unknown medication.  The April 1992 separation genito-urinary examination was normal.  The Veteran separated from service in May 1992.   

Post service treatment shows that the Veteran sought treatment for blood in urine of a duration of one week in July 1994 and the impression in part was possible sexually transmitted disease.  An August 1994 VA treatment record indicates that the assessment was prostatitis and chronic sexually transmitted disease.  A February 1995 VA emergency room record indicates that the Veteran reported having blood in his urine, some burning, and penile discharge.  The impression was penile discharge rule out sexually transmitted disease.  See also VA treatment records dated in April 1995 and May 1995.  An April 1995 VA treatment record notes that the Veteran sought treatment about a month prior for blood in his urine, he was treated with ceftriaxone, and he had no hematuria since then.  The Veteran had current complaints of dysuria for the past one and a half weeks.  The assessment was hematuria rule out urinary tract infection, and possible schistosomiasis.  A June 1995 VA treatment record notes that the Veteran had persistent hematuria and pain and burning at times when he initially urinates.  A July 1995 kidney ultrasound was negative.  An August 1995 urogram revealed no renal pathology.  VA records show that the Veteran underwent cystoscopy in September 1995 and two urethral strictures and urethritis were detected.  A VA examination report dated in June 2008 shows a diagnosis of urethral strictures.

The VA examiner should clearly outline the rationale for any opinion expressed.  The VA examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.

2.  Ask the VA examiner who conducted the May 2014 VA spine examination (or if no longer available, a suitable replacement) to prepare an addendum medical on the following questions:

Is it as likely as not (50 percent probability or more) that the low back disability was caused or is aggravated by (permanently worsened in severity beyond a normal progression) the service-connected left ankle, left knee and right knee disabilities?  If the examiner finds that the low back disability is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation. 

The VA claims folder and a copy of the May 2014 VA examination report should be made available to the examiner for review in connection with the medical opinion.  The opinion should include a fully supported rationale.  If the absence of evidence is a basis for the opinion, the examiner should explain what kind of evidence is missing and cite to appropriate medical literature as necessary.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the AOJ should schedule the Veteran for such an examination.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for a urinary disorder and service connection for a low back disorder on a secondary basis in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


